At common law, after a party obtains judgment in ejectment he may maintain trespass for mesne profits and recover, as a part of the damages, the costs necessarily incurred in the action of ejectment. 1 Chit. Pl. *192, *196; 2 Chit. Pl. *870; Aslin v. Parkin, 2 Burr. 665; Nowell v. Roake, 7 B.  C. 404; Symonds v. Page, 1 C.  J. 29; Baron v. Abeel, 3 Johns. 481. In Nowell v. Roake, a judgment recovered by the defendant in ejectment was reversed upon a writ of error, and it was held that the costs in the writ of error, taxed as between attorney and client, were recoverable as a part of the damages in the action for mesne profits. Lord Tenterden, C. J., said: "The expenses incurred in the court of error were part of the damages sustained by the plaintiff by reason of his having been wrongfully kept out of possession by the act of the defendant."
The right to recover the expenses of the former action depends upon the necessity for the action and not upon its particular form. It is immaterial that the plaintiff's preliminary proceedings were in equity instead of law. The necessary consequence of the defendant's acts was to compel the plaintiff to resort to an equitable or legal action in order to obtain his rights.
It is suggested that there may be cases in which the costs of the previous proceedings may have been, in part at least, unnecessarily incurred and due to the plaintiffs folly, and in which such a balancing and adjustment of the consequences of wrong are required as can be done only in equity, and hence that the remedy is by bill in equity instead of an action at law. Under the practice in this state, time spent in the consideration of the form of remedy is wasted.  Peaslee v. Dudley, 63 N.H. 220; Gage v. Gage, 66 N.H. 282, 296. The plaintiff may, at any time, file a bill in equity as an amendment.
The evidence that Owen defended the plaintiff's action against Beckman was competent. Whatever Beckman did by the procurement of Owen or under his authority was Owen's act as well as Beckman's. For such acts they were jointly and severally liable. The plaintiff was at liberty to sue either of them separately. The unsatisfied judgment against Beckman is no bar to the plaintiff's right to recover in this action. Snow v. Chandler, 10 N.H. 92. *Page 272 
The testimony offered by the defendant, that the title to the land was in the state and not in the plaintiff, was properly excluded. The defendant made no claim to a right of possession under the state. The plaintiff's possession was sufficient to enable him to maintain the action against one showing no better right, even if the state had the title. Bailey v. March,2 N.H. 522, ___ S.C., 3 N.H. 274; Locke v. Whitney, 63 N.H. 597; Colbath v. Anderson, 63 N.H. 617; Sweetland v. Stetson, 115 Mass. 49; Nickerson v. Thacher, 146 Mass. 609; Jack. Real Act. 157; 1 Chit. Pl. *176. An intruder upon the crown may maintain trespass against a stranger. Harper v. Charlesworth, 4 B.  C. 574.
Upon the plaintiff's filing a bill in equity, there will be
Judgment upon the verdict.
CLARK and CARPENTER, JJ., did not sit: the others concurred.